Title: From Thomas Jefferson to Hugh Chisholm, 5 August 1807
From: Jefferson, Thomas
To: Chisholm, Hugh


                        
                            Sir
                            
                            Monticello Aug. 5. 07.
                        
                        I arrived here yesterday, having been detained at Washington longer than I expected by the extraordinary
                            occurrences in the Chesapeake. a post comes here to me every day to inform me of the daily proceedings of the British, so
                            that I am tied here, as it were, and am altogether uncertain when I can proceed to Poplar forest. I shall want you to do
                            some work here some time next month, and shall be glad you will inform me of the progress & state of your work & the
                            carpenter’s work at the Forest that I may know when it would suit the work there best to call you here. a principal
                            article here is to put in some cast iron semicircular sashes in the windows of the covered ways, which sashes are not yet
                            arrived, but expected daily. I salute you with esteem.
                        
                            Th: Jefferson
                            
                        
                    